DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any embodiments applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 4-8, 10, 12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Lee (US 2018/0172995).
Regarding claim 1, Lee discloses a waveguide (see Fig 4) for conveying image light from an image light source (see Fig 4; source, 410) to an eyebox (see Fig 4; eye, 220) with a target field of view (FOV) of a near-eye display (NED), the target FOV spanning an angular range Γ (see Fig 4; Para [0052]; each projector extends a first angular range along a first dimension in the range of -26 deg to +10 deg and along a second dimension in the range of -15 deg to +15 deg), the waveguide comprising: a substrate for propagating the image light therein by total internal reflection (see Fig 4; Para [0076-0078]; an output waveguide 420 guides light by total internal reflection); an input coupler supported by the substrate and configured to couple the image light of the entire target FOV into the substrate (see Fig 4; Para [0076-0078]; coupling element 450 is supported by substrate and configured to couple FOV into substrate), at least a portion of the target FOV being symmetrical relative to a normal incidence upon the substrate (see Fig 4; Para [0052]; projector extends a first angular range along a second dimension in the range of -15 deg to +15 deg); and, an output coupler supported by the substrate and configured to couple the image light out of the waveguide for propagating toward the eyebox (see Fig 4; Para [0076-0078]; decoupling element 460A and 460B configured to decouple light from waveguide 420 towards eye, 220); wherein the output coupler comprises a first output grating having a pitch p1 (see Fig 4; Para [0076-0078]; pitch of grating may be from 300nm to 600nm) that does not exceed                         
                            
                                
                                    λ
                                
                                
                                    1
                                    +
                                    s
                                    i
                                    n
                                    ⁡
                                    (
                                    0.8
                                    *
                                    Γ
                                    /
                                    2
                                    )
                                
                            
                        
                     (see Fig 4; Para [0076-0080]; 300 < 425 / (1+sin(0.8*30/2)) wherein λ is a wavelength of blue light (Para [0085]; wavelength of light is in the range of blue light around 425nm). 
Regarding claim 2, Lee discloses the waveguide of claim 1 (see Fig 4), wherein p1 < λ/ (1+sin (Γ/2)) (see Fig 4; Para [0076-0078]; 300 < 425/ (1+ sin (30/2)) 
Regarding claim 4, Lee discloses the waveguide of claim 1 (see Fig 4), wherein the output coupler further comprises a second output grating configured to cooperate with the first output grating to diffract the image light out of the waveguide (see Fig 4; a second output grating 460B may be placed with a first output grating 460A), and wherein the second output grating has a pitch p2 that does not exceed p1 (see Fig 4; Para [0078]; pitch of first output grating may be 300-600nm while pitch of second grating may be 300-600nm) 
Regarding claim 5, Lee discloses the waveguide of claim 4 (see Fig 4), wherein the input coupler comprises an input grating having a pitch p0 that does not exceed p1 (see Fig. 4; Para [0078]; a coupling element 450 may have a grating between 300-600nm). 
Regarding claim 6, Lee discloses the waveguide of claim 4 (see Fig 4), wherein the first output grating and the second output grating cooperate for diffracting the image light out of the waveguide at an output angle equal to an angle of incidence thereof upon the waveguide (see Fig 4; Para [0078, 0115]; image light incident are coupled out by first and second output gratings cause incident light to exit the output waveguide at an angle of inclination, angle same as incident angle from source assembly). 
Regarding claim 7, Lee discloses the waveguide of claim 4 (see Fig 4), wherein the first and second output gratings are disposed at opposite faces of the waveguide (see Fig 4; gratings 460A and 460B are disclosed on opposite sides of the waveguide 420). 
Regarding claim 8, Lee discloses the waveguide of claim 1 (see Fig 4), wherein the waveguide is configured for conveying to the eyebox at least one of a red color (R) channel and a green color (G) channel (see Fig 4; Para [0085]; each source assembly may be configured to convey either red, green, or blue to the eyebox). 
Regarding claim 10, Lee discloses the waveguide of claim 1 (see Fig 4), wherein p1 ≤ 300 nm (see Fig 4; Para [0078]; grating period of may be 300nm). 
Regarding claim 12, Lee discloses a near-eye display (NED) device (see Fig 4) comprising: a light source (see Fig 4; Para [0075]; source, 410, is a source of light that generates at least a coherent or partially coherent image light); and, a waveguide optically coupled to the image light source for conveying image light therefrom to an eyebox with a target field of view (FOV) of the NED, the target FOV spanning an angular range Γ (see Fig 4; Para [0052]; each projector extends a first angular range along a first dimension in the range of -26 deg to +10 deg and along a second dimension in the range of -15 deg to +15 deg and conveys light to eye 220), at least a portion of the target FOV being symmetrical relative to a normal incidence upon the substrate (see Fig 4; Para [0052]; projector extends a first angular range along a second dimension in the range of -15 deg to +15 deg), the waveguide comprising: a substrate for propagating the image light therein by total internal reflection (see Fig 4; Para [0076-0078]; an output waveguide 420 guides light by total internal reflection); an input coupler for coupling the image light of the entire target FOV into the substrate; and, (see Fig 4; Para [0076-0078]; coupling element 450 is supported by substrate and configured to couple FOV into substrate); and, an output coupler for coupling the portion out of the waveguide toward the eyebox (see Fig 4; Para [0076-0078]; decoupling element 460A and 460B configured to decouple light from waveguide 420 towards eye, 220); wherein the output coupler comprises a first output grating having a pitch p1 (see Fig 4; Para [0076-0078]; pitch of grating may be from 300nm to 600nm) that does not exceed                         
                            
                                
                                    λ
                                
                                
                                    1
                                    +
                                    s
                                    i
                                    n
                                    ⁡
                                    (
                                    0.8
                                    *
                                    Γ
                                    /
                                    2
                                    )
                                
                            
                        
                     (see Fig 4; Para [0076-0080]; 300 < 425 / (1+sin(0.8*30/2)) , wherein λ is a wavelength of blue light (Para [0085]; wavelength of light is in the range of blue light around 425nm). 
Regarding claim 18, Lee discloses a waveguide for conveying image light (see Fig 4) comprising a plurality of color channels from an image light source to an eyebox of a near-eye display (NED) (see Fig 4; Para [0076-0085]; plurality of output waveguide direct light to eye corresponding to one of the primary colors), the waveguide comprising: a substrate for propagating the image light therein by total internal reflection (see Fig 4; Para [0076-0078]; an series of output waveguides 420 guides light by total internal reflection); an input coupler supported by the substrate for coupling the image light  into the substrate (see Fig 4; Para [0076-0078]; coupling element 450 is supported by substrate and configured to couple FOV into substrate), the image light being coupled spanning a target field of view (FOV) of the NED, the target FOV being symmetrical relative to a normal incidence upon the substrate (see Fig 4; Para [0052]; projector extends a first angular range along a second dimension in the range of -15 deg to +15 deg); and, an output coupler supported by the substrate for coupling the image light out of the waveguide toward the eyebox (see Fig 4; Para [0076-0078]; decoupling element 460A and 460B configured to decouple light from waveguide 420 towards eye, 220); wherein the output coupler comprises a diffraction grating having a pitch p that does not exceed 300 nm (see Fig 4; Para [0078]; pitch of first output grating may be 300nm). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0172995) in view of Singer (US 2019/0155034, of record). 
Regarding claim 3, Lee discloses the waveguide of claim 1 (see Fig 4). Lee does not disclose wherein the substrate has a refractive index of at least 2.3. Lee and Singer are related because both disclose a waveguide. 
Singer discloses a waveguide (see Fig 14) wherein the substrate has a refractive index of at least 2.3 (see Fig 6; Para [0132-0133]; for field of view of 30 degrees refractive index would be around 2.4 according to graph). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lee with wherein the substrate has a refractive index of at least 2.3 of Singer for the purposes of achieving a high FOV in order to improve device performance.
Regarding claim 9, Lee discloses the waveguide of claim 1 (see Fig 4). Lee does not disclose wherein λ is equal or smaller than 450nm. Lee and Singer are related because both disclose a waveguide. 
Singer discloses a waveguide (see Fig 14) wherein λ is equal or smaller than 450nm (Para [0159]; wavelength for blue range is from 430nm to 470nm wherein 430-450nm lie within range). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lee with wherein λ is equal or smaller than 450nm of Singer for the purposes of achieving a high FOV in order to improve device performance.
Regarding claim 13, Lee discloses the NED device of claim 12 (see Fig 4). Lee does not disclose wherein the waveguide comprises dielectric material with an index of refraction of at least 2.3. Lee and Singer are related because both disclose a NED device. 
Singer discloses a NED device (see Fig 14) wherein the waveguide comprises dielectric material with an index of refraction of at least 2.3 (see Fig 6; Para [0132-0133]; for field of view of 30 degrees refractive index would be around 2.4 according to graph). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lee with wherein the waveguide comprises dielectric material with an index of refraction of at least 2.3 of Singer for the purposes of achieving a high FOV in order to improve device performance.
Regarding claim 14, Lee in view of Singer discloses the NED device of claim 13 (Lee: see Fig 4), wherein the output coupler further comprises a second output grating configured to cooperate with the first output grating to diffract the image light out of the waveguide (Lee: see Fig 4; a second output grating 460B may be placed with a first output grating 460A to diffract light out of the waveguide) at an output angle equal to an incidence angle of the image light upon the input coupler (Lee: see Fig 4; Para [0078, 0115]; image light incident are coupled out by first and second output gratings cause incident light to exit the output waveguide at an angle of inclination, angle same as incident angle from source assembly), wherein the second output grating has a pitch not exceeding p1 (Lee: see Fig 4; Para [0078]; pitch of first output grating may be 300-600nm while pitch of second grating may be 300-600nm).
Regarding claim 15, Lee in view of Singer discloses the NED device of claim 14 (Singer: see Fig 14), wherein λ is a wavelength of blue light (Singer: Para [0159]; wavelength of light is in the range of blue light around 430nm), and wherein the waveguide is configured to convey to the eyebox at least one of a red color channel of the image light or a green color channel of the image light (Singer: Para [0232]; waveguide can be configured to convey red and green color channels). 
Regarding claim 16, Lee in view of Singer discloses the NED device of claim 14 (Singer: see Fig 14), wherein λ ≤ 500nm (Singer: Para [0159]; wavelength could be chosen for blue spectral range 430nm-470nm), and wherein the waveguide is configured to convey to the eyebox a red color channel of the image light with wavelengths equal or longer than 600 nm (Singer: Para [0159]; red spectral range can be chosen with wavelength from 600-660nm).
Regarding claim 17, Lee in view of Singer discloses the NED device of claim 14 (see Fig 4), comprising a waveguide stack including the waveguide (Lee: see Fig 4; Para [0085]; waveguides can be stacked together), wherein each waveguide of the waveguide stack comprises an output grating with a pitch of at most p1 (Lee: see Fig 4; Para [0078]; output grating may be in the range of 300nm-600nm).
Regarding claim 19, Lee discloses the waveguide of claim 18 (see Fig 4), wherein the input coupler is configured to couple into the substrate the image light of the entire target FOV (see Fig 4; Para [0052]; each projector extends a first angular range along a first dimension in the range of -26 deg to +10 deg and along a second dimension in the range of -15 deg to +15 deg). Lee does not disclose wherein the substrate has an index of refraction of at least 2.3. Lee and Singer are related because both disclose waveguides
Singer discloses a waveguide (see Fig 14) wherein the substrate has an index of refraction of at least 2.3 (see Fig 6; Para [0132-0133]; for field of view of 40 degrees refractive index would be around 2.6 according to graph)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lee with wherein the substrate has an index of refraction of at least 2.3 of Singer for the purposes of achieving a high FOV in order to improve device performance.
Regarding claim 20, Lee in view of Singer discloses the waveguide of claim 19 (Lee: see Fig 4), wherein the waveguide is configured for conveying to the eyebox at least one of a red color (R) channel of the image light and a green color (G) channel of the image light (Lee: see Fig 4; Para [0085]; each source assembly may be configured to convey either red, green, or blue to the eyebox).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0172995) in view of Amitai (US 2017/0052377, of record). 
Regarding claim 11, Lee discloses the waveguide of claim 1 (see Fig 4). Lee does not disclose wherein the eyebox extends over a length 2a in a first direction, wherein the first output grating extends over a length 2b in the first direction and is disposed at a distance d from the eyebox; and wherein the pitch p1 does not exceed                 
                    
                        
                            λ
                        
                        
                            1
                            +
                            s
                            i
                            n
                            ⁡
                            (
                            θ
                            m
                            )
                        
                    
                
             wherein θm, = atan[(b + a) /d]. Lee and Amitai are related because both disclose waveguides. 
Amitai discloses a waveguide (see Fig 2), wherein the eyebox extends over a length 2a in a first direction (see Fig 1; Para [0037-0039]; length of eyebox corresponds to exit pupil diameter which could be 8mm), wherein the first output grating extends over a length 2b in the first direction (see Fig 1; Para [0037-0041]; with a FOV of 15 degree and using the distance from the eyebox, 2b is calculated to be 15.899) and is disposed at a distance d from the eyebox (see Fig 1; Para [0039]; distance from the eyebox about 30nm); and wherein the pitch p1 (Singer: see Fig 14; Para [0193]; Singer discloses pitch to be approximately 255nm) does not exceed                 
                    
                        
                            λ
                        
                        
                            1
                            +
                            s
                            i
                            n
                            ⁡
                            (
                            θ
                            m
                            )
                        
                    
                
             wherein θm = atan[(b + a)/d] (see Fig 1; Para [0037-0041]; θm = atan[(7.9495 + 4)/30] = 21.7 deg; 470 nm/1+sin(21.7) =343.129). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lee with wherein the eyebox extends over a length 2a in a first direction, wherein the first output grating extends over a length 2b in the first direction and is disposed at a distance d from the eyebox; and wherein the pitch p, does not exceed                 
                    
                        
                            λ
                        
                        
                            1
                            +
                            s
                            i
                            n
                            ⁡
                            (
                            θ
                            m
                            )
                        
                    
                
             wherein θm = atan[(b + a)/d] of Amitai for the purpose of increasing the FOV of a near-eye display to improve the user experience.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.A.S./Examiner, Art Unit 2872       

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872